DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1 and 4-19, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0374035 (Wang, et al) in view of ERICSSON, "WF on sync raster for NR", 3GPP TSG-RAN WG4.
Wang, et al discloses a method, comprising performing, by a processor (figure 9, #905) of a user equipment (UE, #900), an initial cell search to identify a cell among one or more cells of a wireless communication system (paragraphs 17, 49, 72, etc.).  Camping, by the processor (#905), on the identified cell (paragraph 51), wherein the performing of the initial cell search comprises scanning through a plurality of synchronization signals (figures 1-19, paragraph 44, 45, 54, 109, 113, etc.).  Wang, et al does not disclose scanning through a plurality of synchronization signal block (SSB) entries that are mathematically expressed as N*(1200kHz) +M(50kHz) and a value of N ranges between 1 and 2499, wherein the value of M is one of 1, 3 and 5, with the value of M being 3 for SCS spaced channel raster.




ERICSSON teaches the use of scanning through a plurality of synchronization signal block (SSB) entries that are mathematically expressed as N*(1200kHz) +M(50kHz) and a value of N being 1 wherein the value of 3 with the value of M being 3 for SCS spaced channel raster for the purpose of reducing the number of sync raster entries as much as possible.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of scanning through a plurality of synchronization signal block (SSB) entries that are mathematically expressed as N*(1200kHz) +M(50kHz) and a value of N being 1 wherein the value of 3 with the value of M being 3 for SCS spaced channel raster for the purpose of reduce the number of sync raster entries as much as possible, in the method of Wang, et al in order to not to have multiple searches for overlapping bands.
Regarding claims 4-13 and 15-19, the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Claim 14 is an apparatus version of the method claim 1 since they claim the same functions.  Also note figure 9, #935, transceiver and #905, processor in Wang, et al.




The Examiner has cited columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0374035 (Wang, et al) in view of ERICSSON, "WF on sync raster for NR", 3GPP TSG-RAN WG4.as applied to claim 1 above, and further in view of WO2017123405 (RICO ALVARINO, et al).
Wang, et al in view of ERICSSON discloses all subject matter, note the above paragraphs, except for an SSB raster offset frequency is 100kHz and the scanning through the plurality of SSB entries comprises scanning through the plurality of SSB entries for frequency bands below 3GHz for either or both of the SCS spaced channel raster and the 100kHz channel raster.  RICO ALVARINO, et al teaches the use of an SSB raster offset frequency is 100kHz and the scanning through the plurality of SSB entries comprises scanning through the plurality of SSB entries for frequency bands below 3GHz for either or both of the SCS spaced channel raster and the 100kHz channel raster for the purpose of determining, based on one or more conditions, an exact frequency location of one channel of one or more channels to perform narrowband communications with a UE, note paragraphs 49, 71, 73, 109.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of an SSB raster offset frequency is 100kHz and the scanning through the plurality of SSB entries comprises scanning through the plurality of SSB entries for frequency bands below 3GHz for either or both of the SCS spaced channel raster and the 100kHz channel raster for the purpose of determining, based on one or more conditions, an exact frequency location of one channel of one or more channels to perform narrowband communications with a UE, as taught by RICO ALVARINO, et al, in the method of Wang, et al in order to configured to communicate with the UE, based at least in part on the exact frequency location of the channel.



The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).

The Examiner has cited columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 62/633,117, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/633,117 is a publication which disclose the Abstract Idea of the claimed mathematically expressed as far the Examiner can tell.
The Examiner cannot see the support sufficient to comply with the requirements of 35 U.S.C. 112(a), performing, by a processor of a user equipment (UE), an initial cell search to identify a cell among one or more cells of a wireless communication system and camping, by the processor, on the identified cell. The Examiner cannot see the support sufficient to comply with the requirements of 35 U.S.C. 112(a),  an apparatus, comprising  a transceiver configured to wirelessly communicate with one or more cells of a wireless communication system  and a processor coupled to the transceiver and configured to perform operations comprising performing, via the transceiver, an initial cell search to identify a cell among the one or more cells of the wireless communication system and camping, via the transceiver, on the identified cell.
Since the Abstract Idea publication does not sufficient to comply with the requirements of 35 U.S.C. 112(a), and Applicant’s attorney failed to specifically point out the support in the Abstract Idea publication the current application does NOT receive the benefit of it earlier filing date of February 21, 2018.  
As admitted by Applicant’s attorney, Ericsson publication is dated April 16, 2018, which is BEFORE February 20, 2019, the filing date of PCN/CN2019/075574 and is PROPER prior art. 
Since Applicant’s attorney did not bring any other arguments and only relaying on a faulty filing date of the claimed subject matter, the pending claim are NOT in condition of allowance.




Also, Applicant’s attorney has not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645